DETAILED ACTION
The following Office action concerns a restriction requirement for Patent Application No. 16/658,589.  Claims 1-27 are pending in the application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I.	Claims 1-16, drawn to a modified conductive structure, classified in C09D5/1662.
II.	Claims 17-27, drawn to a method of producing a modified conductive structure, classified in C12Q1/00.
Basis of Restrictions
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method of Group II can be used to make a different product.  Therefore, Inventions I and II are distinct.
Species Election/Restrictions
This application also contains claims directed to patentably distinct chemical species as described below.  The applicant is required under 35 U.S.C. § 121 to elect a single species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 17 are generic claims.
The species or groupings of patentably indistinct species of formula (I) are as follows:
1.	B is any of the list in claim 2
2.	the first linking group is any of the list in claim 3
3.	“o” is greater than one
4.	A is any of the list in claim 5
5.	the second linking group is a carbonyl or carboxylic acid
6.	the second linking group is any of the list in claim 10
7.	the enzyme is any of the list in claim 11. 
The species or groupings of patentably indistinct species of the conductive substrate are as follows:1.	any of the list in claim 142.	a conductive oxide3.	a carbon material4.	silicon.

The Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Further Information
The elections may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144.  If claims are added after the election, the applicant must indicate which of these claims read upon the elected invention and/or the elected species.
If the applicant traverses on the ground that the inventions or the species are not patentably distinct, the applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants, or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or species.
If the examiner has required restriction between product claims and process claims and the applicant elects claims directed to the product, and all product claims are subsequently found allowable, the withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder.  All of the claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761       
June 6, 2022